17 So. 3d 938 (2009)
In re Walter J. LeBLANC, Jr.
No. 2009-OB-1845.
Supreme Court of Louisiana.
September 25, 2009.

ON APPLICATION FOR REINSTATEMENT
PER CURIAM.[*]
This proceeding arises out of an application for reinstatement filed by petitioner, Walter J. LeBlanc, Jr., an attorney who is currently suspended from the practice of law in Louisiana.


*939 UNDERLYING FACTS AND PROCEDURAL HISTORY
In In re: LeBlanc, 07-1353 (La.11/27/07), 972 So. 2d 315, petitioner was suspended from the practice of law for one year and one day for making a prohibited cash campaign contribution at the request of a judge. Petitioner subsequently filed an application for reinstatement with the disciplinary board, alleging that he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E).
The Office of Disciplinary Counsel ("ODC") initially indicated that it would take no position concerning petitioner's reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
After considering the evidence presented, the hearing committee recommended that petitioner be reinstated to the practice of law. The disciplinary board agreed that petitioner has satisfied the requirements for reinstatement by clear and convincing evidence.[1] Accordingly, the board recommended to this court that petitioner be granted reinstatement. The ODC did not object to the board's recommendation.
After considering the record in its entirety, we will adopt the disciplinary board's recommendation. Petitioner shall be reinstated to the practice of law.

DECREE
Upon review of the findings and recommendation of the hearing committee and disciplinary board, and considering the record, it is ordered that Walter J. LeBlanc, Jr., Louisiana Bar Roll number 1800, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.
NOTES
[*]  Judge Benjamin Jones, of the Fourth Judicial District Court, assigned as Justice Pro Tempore, participating in the decision.
[1]  See Supreme Court Rule XIX, § 18(C), which specifies that petitions for reinstatement and readmission "shall be established by clear and convincing evidence."